 



Exhibit 10.1
Hythiam, Inc.
Director Compensation Structure
Effective Date — July 1, 2007

                                      Board of   Audit   Compensation  
Nomination and     Directors   Committee   Committee   Governance Committee
Annual Retainer, Chair
  $ 0     $ 10,000     $ 2,500     $ 2,500  
Annual Retainer, Independent Member
  $ 15,000       N/A       N/A       N/A  
Annual Retainer, Officer Member
  $ 0       N/A       N/A       N/A  
Board Meeting Fee, Independent Member*
  $ 2,500       N/A       N/A       N/A  
Committee Meeting Fee
    N/A     $ 1,500     $ 1,500     $ 1,500  

*   In excess of four (4) Board meetings per year, excluding telephonic meetings

